DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bade (GB 1,194,198) in view of Viole (BE 44315) (machine translation attached).
Bade discloses a rotary actuator (see FIGS. 1-5; page 1, col. 1, lines 9-11), comprising: a rotatable platform (21) rotatably supported on a base (16), the rotatable platform having a friction surface (25) (see FIG. 3); an actuator band (26) operated by a band clamp (7) so as to be selectively frictionally engageable with the friction surface (see page 2, col. 2, lines 113-118); a motion actuator (5) coupled see page 2, col. 2, lines 90-13).  
Bade does not disclose a brake band operated by a brake band actuator so as to be selectively frictionally engageable with the friction surface, the brake band anchored to the base, such that frictional engagement of the brake band rotationally locks the rotatable platform.  
Viole teaches a rotary actuator (see machine translation, page 1, lines 14-25; FIGS. 1-4) comprising an actuator band (8) (see FIG. 1) and a brake band (81) (see FIG. 1) operated by a brake band actuator (23) so as to be selectively frictionally engageable with the friction surface (see machine translation, page 2, lines 56-62), the brake band anchored to the base (see FIG. 4, at (25)), so that frictional engagement of the brake band rotationally locks the rotatable platform (see machine translation, page 2, lines 56-62).
It would have been obvious to combine the brake band and brake band actuator of Viole with the device of Bade to ensure that the rotatable platform does not unintentionally move during a release period of the actuator band (see e.g. Viole, machine translation, page 1, lines 23-25).  
Regarding claim 2, Bade discloses that the motion actuator comprises an hydraulic cylinder (5) and ram (4).  
Regarding claim 9, Bade discloses that the band clamp comprises a hydraulic cylinder (10) and ram (12).  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bade (GB 1,194,198) in view of Viole (BE 44315) (machine translation attached), and further in view of Heidenrich et al. (US 2012/0045335).
Regarding claim 5, Bade does not disclose a rotary position sensor arranged to detect rotation of the rotatable platform.  
see ¶ 0029).  
It would have been obvious to combine the rotary position sensor of Heidenreich with the device of Bade to allow for precise control of the rotary actuator using a feedback control method.  
Claims 3, 4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bade (GB 1,194,198) in view of Viole (BE 44315) (machine translation attached) as applied to claims 1 and 2 above, and further in view of Parabolique (FR 2440526) (machine translation attached).
Regarding claim 3, Bade does not disclose an actuator control valve arranged to selectively conduct hydraulic fluid under pressure to selectively extend and retract the ram.  
Parabolique teaches an actuator (see FIG. 2) comprising an actuator control valve (17) arranged to selectively conduct hydraulic fluid under pressure to selectively extend and retract a ram (50).  
It would have been obvious to combine the actuator control valve with the device of Bade to provide a means for applying, holding and releasing hydraulic fluid to selectively extend and retract the ram.  
Regarding claim 4, Parabolique teaches that the actuator control valve comprises a three-way solenoid operated valve (see FIG. 2, valve (17) has three positions).  
Regarding claim 11, Bade does not disclose a panel rotatably mounted to the rotatable platform, the panel rotatable about an horizontal axis such that the panel is orientable at a selected angle of elevation.  
Parabolique teaches a rotary actuator (see FIGS. 1, 2) comprising a panel (1) rotatably mounted to a rotatable platform (5), the panel rotatable about an horizontal axis (X-X1) such that the panel is orientable at a selected angle of elevation (see FIGS. 1, 2).  
It would have been obvious to combine the panel of Parabolique with the device of Bade to allow the rotary actuator, which has the advantage of compact space, precise positioning and see e.g. Bade, machine translation, page 2, lines 50-55).  
Regarding claim 12, Parabolique teaches an elevation actuator (6) coupled between the panel and the rotatable platform (see FIG. 1).  
Regarding claim 13, Parabolique teaches that the elevation actuator comprises an hydraulic cylinder and ram (see FIG. 1).  
Regarding claim 14, Parabolique teaches a solar collector (2) mounted to the panel (see FIG. 1).  
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bade (GB 1,194,198) in view of Viole (BE 44315) (machine translation attached), as applied to claim 1, above, and further in view Sibkowski (EP 0522289).
Regarding claim 7, Bade does not disclose a controller in signal communication with the band clamp, the motion actuator and the brake actuator, the controller configured to operate the motion actuator to move while the band clamp is operated to frictionally13PATENT APPLICATION ATTY DOCKET NO. MCS-18-01engage the friction surface and the brake actuator is released, the controller configured to operate the brake actuator to engage the brake band, release the band clamp and maintain position of the motion actuator.  
Sibkowski teaches a controller (140) in signal communication with the band clamp, the motion actuator and the brake actuator (see page 5, lines 191-202), the controller configured to operate the motion actuator to move while the band clamp is operated to frictionally engage the friction surface and the brake actuator is released (see machine translation, page 7, lines 258-279), the controller configured to operate the brake actuator to engage the brake band, release the band clamp and maintain position of the motion actuator (see machine translation, page 7, lines 258-279).  
It would have been obvious to combine the controller of Sibkowski with the device of Bade to provide a means for accurately and consistently controlling the rotary actuator.  
Regarding claim 10, Bade nor Viole disclose that the brake actuator comprises a hydraulic cylinder and ram.
Sibkowski teaches an actuator (see page 7, lines 270-280) comprising a brake actuator having an hydraulic cylinder (130) and ram (see page 7, lines 270-280).  
It would have been obvious to replace the brake actuator of the modified Bade device (in view of Viole) to provide a common actuation means (i.e. hydraulic pressure) for both of the actuator band and the brake band.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bade (GB 1,194,198) in view of Viole (BE 44315) (machine translation attached), as applied to claim 1, above, and further in view of Wilson (US 8,587,775).
Regarding claim 8, Bade does not disclose that the controller comprises instructions thereon comprising an expected elevation of the sun and an expected azimuth of the sun, the expected elevation and expected azimuth related to a geodetic location of the actuator, a calendar date and a time of day.
Wilson teaches a rotary actuator (see Abstract; FIGS. 1-3) comprising a controller that comprises instructions thereon comprising an expected elevation of the sun and an expected azimuth of the sun, the expected elevation and expected azimuth related to a geodetic location of the actuator, a calendar date and a time of day (see Abstract).
It would have been obvious to combine the controller of Wilson with the device of Bade to allow the rotary actuator, which has the advantage of compact space, precise positioning and generation of large torques, to be used in combination with solar collection devices, thereby allowing the solar collection devices to be precisely positioned (see e.g. Bade, machine translation, page 2, lines 50-55).  
Claims 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bade (GB 1,194,198) in view of Viole (BE 44315) (machine translation attached) in view of Wilson (US 8,587,775).
see page 2, first column, lines 38-57; FIGS. 1-5), the rotatable platform (21) rotatably supported on a base (16), the rotatable platform having a friction surface (25) (see FIG. 3); an actuator band (26) operated by a band clamp (7) so as to be selectively frictionally engageable with the friction surface (see page 2, col. 2, lines 113-118); a motion actuator (5) coupled between the base and the actuator band such that change in length of the motion actuator causes corresponding movement of the actuator band (see page 2, col. 2, lines 90-13), the method comprising engaging the actuator band (see page 2, first column, lines 38-57); and operating the motion actuator to rotate the rotatable platform (see page 2, first column, lines 38-57).  
Bade does not disclose a brake band operated by a brake band actuator so as to be selectively frictionally engageable with the friction surface, the brake band anchored to the base, such that frictional engagement of the brake band rotationally locks the rotatable platform.  
Viole teaches a rotary actuator (see machine translation, page 1, lines 14-25; FIGS. 1-4) comprising an actuator band (8) (see FIG. 1) and a brake band (81) (see FIG. 1) operated by a brake band actuator (23) so as to be selectively frictionally engageable with the friction surface (see machine translation, page 2, lines 56-62), the brake band anchored to the base (see FIG. 4, at (25)), so that frictional engagement of the brake band rotationally locks the rotatable platform (see machine translation, page 2, lines 56-62) and the step of releasing the brake band from frictional engagement (see machine translation, page 2, lines 56-62).
It would have been obvious to combine the brake band and brake band actuator, and the step of releasing the brake band from frictional engagement of Viole with the method of Bade to ensure that the rotatable platform does not unintentionally move during a release period of the actuator band (see e.g. Viole, machine translation, page 1, lines 23-25) while allowing for movement when the actuator band and motion actuator are activated (see machine translation, page 2, lines 56-62).  
(see Abstract) comprising measuring the rotary orientation of the rotatable platform (see claim 4, “a fist sensor to output the first measured rotational shaft position”), and when the measured rotary orientation differs from the selected rotary orientation (see claim 4, “a command calculator configured to generate a first motor rotational shaft position” and “a first motor control loop responsive to the difference between said first motor rotational shaft position command and said measured first motor rotational shaft position”), rotating the rotatable platform (see claim 4, “outputs a first motor drive signal”).
It would have been obvious to combine the feedback control of Wilson with the device of Bade to allow for precise and electronically controlled rotation of the rotary actuator.   
Regarding claim 16, Bade discloses stopping operation of the motion actuator, releasing the band clamp (see page 2, first column, lines 47-50).  Viole teaches engaging the brake band to lock the rotatable platform in rotational orientation (see machine translation, page 2, lines 56-62).  
Regarding claim 17, Bade discloses reversing operation of the motion actuator and repeating the engaging the actuator band and operating the motion actuator when an amount of rotation needed to obtain the selected rotary orientation exceeds a rotation applicable by the motion actuator in a single operation thereof (see page 2, first column, lines 45-57).  Viole teaches releasing the brake actuator (see machine translation, page 2, lines 56-62).
Regarding claim 19, Bade discloses that the operating the motion actuator comprises applying hydraulic fluid pressure to a cylinder (5) and ram (4) (see page 2, second column, lines 126-130). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bade (GB 1,194,198) in view of Viole (BE 44315) (machine translation attached) and Wilson (US 8,587,775), as applied to claim 15, above, and further in view of Sibkowski (EP 0522289).
Regarding claim 20, Bade nor Viole disclose that the engaging the brake band comprises applying hydraulic fluid pressure to a cylinder and a ram.
Sibkowski teaches method of moving an actuator (see page 7, lines 270-280) comprising engaging a brake band by applying hydraulic fluid pressure to a cylinder (130) and a ram (see page 7, lines 270-280).  
It would have been obvious to replace the brake actuator of the modified Bade device (in view of Viole) to provide a common actuation means (i.e. hydraulic pressure), for both of the actuator band and the brake band.  

Allowable Subject Matter
Claims 6 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

June 22, 2021